Name: Commission Regulation (EEC) No 1131/86 of 18 April 1986 fixing for the 1986 marketing year the Community offer prices for peaches including nectarines applicable with regard to Greece
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 103/24 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1131/86 of 18 April 1986 fixing for the 1986 marketing year the Community offer prices for peaches including nectarines applicable with regard to Greece trade characteristics are defined, on the representative market or markets within the production zones where the rates are lowest, for the products or varieties which repre ­ sent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packaging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for peaches for the period 11 June to 30 September 1986 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1986 marketing year, the Community offer prices for peaches including nectarines, falling within subhea ­ ding 08.07 B of the Common Customs Tariff, expressed in ECU per 1 00 kilograms net of packed products of class I , of all sizes, shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into 'the Commu ­ nity of Nine' for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas, in accordance with Article 75 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually, on the one hand, on the basis of the arith ­ metical average of producer prices of each Member State of 'the Community of Nine ', increased by the transport and packaging costs borne by the products from the areas of production up to the representative centres of Commu ­ nity consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-d-vis third countries, this Community offer price being reduced by 18 % at the time of the sixth move towards price alignment referred to in Article 59 of the Act ; Whereas, in order to take account of seasonal price varia ­ tions, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Council Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose June (1 1 to 20) : (21 to 30) : July : August : September : 66,19 55,74 55,74 46,08 45,48 Article 2 This Regulation shall enter into force on 11 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 1 , 1 . 1 . 1981 , p. 17 .